Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 21, 2022 has been entered.
Claims 1-22 remain pending in the application, with claims 1-9 being examined, and claims 10-22 deemed withdrawn. 
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed December 24, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lns. 8-9 recite, “at least one heating unit positioned inside the receptacle”. However, it is unclear if this means that the heating unit must be positioned within the innermost walls of the receptacle to be considered inside the receptacle, or if it can merely be within the outermost walls of the receptacle to be considered inside the receptacle. Figs. 2A-2C of the instant Drawings seem to suggest that the heating unit (238A, 238B) merely need to be located within the outermost walls of the receptacle to considered inside of the receptacle. For purposes of compact prosecution, the above limitation has been examined as a heating unit located within the outermost walls of the receptacle to be considered inside the receptacle.
Claims 2-9 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huenerfauth et al. (WO Pub. No. 2015/069544; hereinafter Huenerfauth; already of record).

Regarding claim 1, Huenerfauth discloses a heating apparatus of a specimen testing apparatus, the specimen testing apparatus including a sample rack of bio-liquid containers and an incubator ([0028]-[0029], to prevent samples from prematurely clotting, the samples may be preheated in a thermally-controlled sample rack, [0030], [0033], rack body 110 includes sample receptacles 112 to receive sample containers 114, the sample containers may be bio-liquid collection tubes, [0034]-[0036], thermal regulating units 116 can be used to heat the sample containers 114, [0039], luminometers or other optical testing systems may be used to test the samples, see Figs. 1A-1D at thermal regulating units 116 for heating sample containers 114 in sample receptacles 112 of rack 110. Further, the specimen testing apparatus is not positively recited). The heating apparatus comprises: 
	a test vessel pre-heating apparatus ([0028]-[0029], [0030], [0033], [0034]-[0036], [0039], Figs. 1A-1D). The test vessel-preheating apparatus comprises: 
	a receptacle sized to receive a test vessel therein (see Figs. 1A-1D at sample rack 100 including housing 102. The rack housing can be considered a receptacle). 
	At least one heating unit positioned inside the receptacle and configured to be in direct contact with, and to heat by direct contact, a side of the test vessel ([0034]-[0036], [0039], see Fig. 1D at thermal regulating units 116 for heating sample containers 114 in sample receptacles 112. The combination of thermal regulating units 116 and sample receptacles 112 are considered a heating unit, and the sample receptacles 112 portion of the heating unit is in direct contact with sample containers 114 and heats by direct contact a side of the sample containers 114. Further, the heating unit is positioned inside the rack housing 102, which is considered to be the receptacle).
	Note: The instant Claims contain a large amount of functional language (ex: “pre-heating apparatus…”, ”operative to heat and to cool”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  

Regarding claim 2, Huenerfauth discloses the heating apparatus of claim 1, wherein the at least one heating unit comprises a heatable plate or a Peltier heater operative to heat and to cool ([0034]-[0036], the thermal regulating units may be a Peltier element).

Regarding claim 5, Huenerfauth discloses the heating apparatus of claim 1, wherein the at least one heating unit comprises a pair of heating units configured to heat by direct contact opposite sides of the test vessel ([0034]-[0036], see Fig. 1D at thermal regulating units 116 and walls of receptacle 112 on opposite sides of the test vessel, which are considered a pair of heating units to heat by direct contact opposite sides of the test vessel).

Regarding claim 8, Huenerfauth discloses the heating apparatus of claim 1, further comprising a temperature controller configured to receive temperature values from one or more temperature sensors and to control an amount of heat provided by the at least one heating unit in response to the temperature values ([0044]-[0046], a thermal controller is coupled to the thermal regulating units, the thermal controller being responsive to change polarity (i.e. control an amount of heat) in accordance with a measured temperature signal supplied from a thermal sensor).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huenerfauth, as applied to claims 1, 2, 5, and 8 above, in view of Yokoi (Translation of JP Pub. No. H09189703; already of record).

Regarding claim 9, Huenerfauth discloses the heating apparatus of claim 8. Huenerfauth further discloses the one or more temperature sensors (see Claim 8 above at Huenerfauth teaching the one or more temperature sensors in [0044]-[0046]).
	Huenerfauth fails to explicitly disclose that the one or more temperature sensors comprise a thermocouple, resistive temperature device, thermistor, or an infrared sensor.
	Yokoi is in the analogous field of preheating devices for automatic analyzers (Yokoi Pg. 1 at 2nd Para.). Yokoi teaches a thermistor (Yokoi Pg. 3 Last Para.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more temperature sensors in the heating apparatus of Huenerfauth to comprise a thermistor as in Yokoi. Yokoi teaches that a thermistor can control the temperature of an object to a preset level (Yokoi Pg. 3 Last Para.).

Allowable Subject Matter
Claims 3, 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 3 would be allowable for disclosing that the at least one heating unit comprises a pliable thermally conductive insulator configured to be attached to the heatable plate or Peltier heater and to be in contact with the side of the test vessel.
	Claim 6 would be allowable for disclosing that the receptacle comprises at least one movable wall configured to clamp the at least one heating unit against the side of the test vessel.
	Huenerfauth teaches the at least one heating unit ([0034]-[0036], [0039], see Fig. 1D at thermal regulating units 116 for heating sample containers 114 in sample receptacles 112. The combination of thermal regulating units 116 and sample receptacles 112 are considered a heating unit, and the sample receptacles 112 portion of the heating unit is in direct contact with sample containers 114 and heats by direct contact a side of the sample containers 114. Further, the heating unit is positioned inside the rack housing 102, which is considered to be the receptacle) and the receptacle (see Figs. 1A-1D at sample rack 100 including housing 102. The rack housing can be considered a receptacle). The at least one heating unit is a Peltier heater ([0034]-[0036], the thermal regulating units may be a Peltier element). However, Huenerfauth does not teach, either alone or in combination with the prior art, that the at least one heating unit comprises a pliable thermally conductive insulator configured to be attached to the heatable plate or Peltier heater and to be in contact with the side of the vessel. As the inner walls of the sample receptacles 112 portion of the heating unit of Huenerfauth is already in contact with the vessel, and is between the Peltier heater 116 and the test vessel 114, there would be no motivation to attach an insulator to the Peltier heater and heatable plate and have the insulator also be in contact with the vessel. Further, Huenerfauth does not teach, either alone or in combination with the prior art, that the receptacle comprises at least one movable wall configured to clamp the at least one heating unit against the side of the test vessel. As the inner walls of the sample receptacles 112 portion of the heating unit of Huenerfauth is already in contact with the vessel, there would be no motivation to provide an additional movable wall to clamp the heating unit against the test vessel.
	Claim 4 would be allowable because it depends from claim 3, and claim 7 would be allowable because it depends from claim 6.

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 8-10 of their Remarks that Huenerfauth does not teach that a heating unit is located inside the receptacle, contending instead that Huenerfauth teaches that the heating unit is located outside the receptacle. The Examiner respectfully disagrees. The definition of a receptacle is an object or space used to contain something. As such, the rack housing 102 in Figs. 1A-1D of Huenerfauth can be reasonably broadly interpreted to be a receptacle, as it is an object used to house containers. Further, the heating units 116 of Figs. 1A-1D in Huenerfauth are located entirely within the outermost walls of housing 102, and are therefore can be considered to be inside the housing 102, i.e. the receptacle. For a more detailed explanation, please see the rejection of Claim 1 in the 35 U.S.C. 112 rejection section of this instant Office Action for how the term “inside” has been interpreted, and the rejection of Claim 1 in the 35 U.S.C. 103 rejection of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798